DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 20 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US 2016/0315172.
Regarding claim 18, Wu et al. Fig. 6 discloses a method of forming an integrated chip, comprising: 
etching a semiconductor substrate 10 to form sidewalls of the semiconductor substrate that define a plurality of fins 12; 
forming a dielectric material 16 between the plurality of fins 12; 
forming a gate structure 20 over the dielectric material and around the plurality of fins Fig. 1; 
forming a fin spacer 34 along sidewalls and an upper surface of the plurality of fins; 
etching the fin spacer to have a first sidewall with a first height 36 along a first side of a first fin of the plurality of fins and to have a second sidewall with a second height 38 along an opposing second side of the first fin, the first height 36 greater than the second height 38; and 
forming epitaxial source/drain regions 50 onto the plurality of fins and between the first and second sidewalls of the fin spacer Fig. 6, wherein the epitaxial source/drain regions have a first sidewall contacting the fin spacer along a first interface having a first height and an opposing second sidewall contacting the fin spacer along a second interface having a second height that is larger than the first height Fig. 6.  

Allowable Subject Matter
Claims 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-29 and 30-37 are allowed over the prior art of record. The examiner’s statement of reasons for allowance is given on pp. 11-17 of applicant’s remarks filed on 20 September 2022.

Conclusion
Leib et al. US 2019/0164846 is cited here as analogous art. Leib Figs. 12A-12D discloses a method of forming an integrated chip comprising forming epitaxial source/drain regions 1208 contacting first and second sidewalls of fin spacers 1204. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898